DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2019/0036480 to Barr (included in Applicant’s IDS filed 1/7/2022), and further in view of US PGPub 2018/0231861 to Franz.
	Regarding claims 1 and 10-13, Barr teaches an insulated glass unit (IGU, ¶0004) characterized by a transmitted IGU color (¶0109, 0110), the IGU comprising
a photovoltaic structure 2410/2430 characterized by a first transmitted color (Figs. 3D, 24, ¶0067, 0071, 0118)
a low emissivity structure 2440/2420 characterized by a second transmitted color (Figs. 32, ¶0110, 0128-0130).
While Barr does not quantify the transmitted IGU color, first transmitted color, and second transmitted color using the parameters (a*IGU; b*IGU), (a*1; b*1), and (a*2; b*2), respectively, a skilled artisan would understand that these colors are necessarily quantifiable using these parameters (Fig. 3D, ¶0071). Barr also teaches that the low emissivity structure can balance the color of the photovoltaic structure to produce a transmitted IGU color that is color neutral (¶0109, 0110). Barr does not teach that the first transmitted color and the second transmitted color are complementary. Franz teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to make those colors complementary, as balancing the colors of a glass unit to make them neutral is commonly accomplished by forming structures having complementary colors (¶0047).
Per claim 10, modified-Barr teaches the limitations of claim 1. The photovoltaic structure 2410/2430 of Barr is disposed on the outboard side of the IGU (structure 2430 is closer to the sun than structure 2440 in Figs. 24).
Per claim 11, modified-Barr teaches the limitations of claim 1. The photovoltaic structure 2410/2430 comprises a photovoltaic coating 2430 disposed on a first light 2410 and the low emissivity structure 2440/2420 comprises a low emissivity coating 2440 disposed on a second lite 2420 (Fig. 24B, ¶0060).
Per claim 12, modified-Barr teaches the limitations of claim 1. The IGU is characterized by an average visible transmission (AVT) that ranges from 20% to 95%, which overlaps the claimed range (¶0058, 0059). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
Per claim 13, modified-Barr teaches the limitations of claim 1. The photovoltaic structure is characterized by an average visible transmission (AVT) that ranges from 20% to 95%, which overlaps the claimed range (¶0058, 0059). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
Regarding claims 14-20, Barr teaches an insulated glass unit (IGU) comprising
a photovoltaic structure 2540/2550/2560 including a first lite 2560 (Fig. 25, ¶0119)
a second lite 2530 laminated to the photovoltaic structure 2540/2550/2560
a structure separated from the second lite 2530 by a gap, including a third lite 2510.
Barr is clear that a structure such as that comprising lite 2510 may be formed as a low emissivity structure (¶0123), and therefore a skilled artisan would at once envisage an embodiment in which a low emissivity structure such as 2440/2420 of Fig. 24B may be formed separated from the second lite 2530 by a gap (¶0118). A reference disclosure can anticipate a claim even if the reference does not describe "the limitations arranged or combined as in the claim, if a person of skill in the art, reading the reference, would ‘at once envisage’ the claimed arrangement or combination." Kennametal, Inc. v. Ingersoll Cutting Tool Co., 780 F.3d 1376, 1381, 114 USPQ2d 1250, 1254 (Fed. Cir. 2015), MPEP §2131.02.III.
 	Barr teaches that the photovoltaic structure 2540/2550/2560 is characterized by a first transmitted color (Figs. 3D, 24, ¶0067, 0071, 0118), and the low emissivity structure 2440/2420 is characterized by a second transmitted color (Figs. 32, ¶0110, 0128-0130). While Barr does not quantify the first transmitted color and the second transmitted color using the parameters (a*1; b*1) and (a*2; b*2), respectively, a skilled artisan would understand that these colors are necessarily quantifiable using these parameters (Fig. 3D, ¶0071). Barr also teaches that the low emissivity structure can balance the color of the photovoltaic structure to produce a transmitted IGU color that is color neutral (¶0109, 0110). Barr does not teach that the first transmitted color and the second transmitted color are complementary. Franz teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to make those colors complementary, as balancing the colors of a glass unit to make them neutral is commonly accomplished by forming structures having complementary colors (¶0047).
Per claim 15, modified-Barr teaches the limitations of claim 14. The photovoltaic structure 2540/2550/2560 of Barr is disposed on the outboard side of the IGU (structure 2540 is closer to the sun than structure 2510 in Fig. 25).
Per claim 16, modified-Barr teaches the limitations of claim 14. The photovoltaic structure 2540/2550/2560 includes a photovoltaic coating 2540 disposed on a surface of the first lite 2560 facing toward the second lite 2530 (Fig. 25) and the low emissivity structure 2440/2420 includes a low emissivity coating 2440 disposed on a surface of the third lite 2420 facing toward the second lite (2420 in Fig. 24B faces toward a gap in that embodiment; Fig. 25 has a gap bounded by 2520).
Per claim 17, modified-Barr teaches the limitations of claim 16. The embodiment of Fig. 25 includes a lamination material 2550 joining the photovoltaic coating 2540 to a lite 2560, but does not specifically include a lamination material joining the photovoltaic coating and the second lite 2530. However, Barr elsewhere teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to include lamination material (such as 860 of Figs. 8) in order to adhere a photovoltaic coating to a lite (¶0082-0085). Therefore a lamination material joining the photovoltaic coating and the second lite is an obvious modification.
Per claim 18, modified-Barr teaches the limitations of claim 14. The IGU is characterized by a transmitted color (¶0109, 0110). While Barr does not quantify the transmitted color using the parameters (a*IGU; b*IGU), a skilled artisan would understand that these colors are necessarily quantifiable using these parameters (Fig. 3D, ¶0071).
Per claim 19, modified-Barr teaches the limitations of claim 18. Barr teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to vary the transmitted color of the IGU to improve its aesthetic properties (¶0062, 0063, 0067). Therefore, although the combination of references do not specifically teach a b*IGU in the claimed range, such a value is an obvious result of such optimization.
Per claim 20, modified-Barr teaches the limitations of claim 14. Barr teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to vary the transmitted color of the IGU, the photovoltaic structure, and the low emissivity structure to improve its aesthetic properties (¶0062, 0063, 0067, 0109, 0110). Therefore, although the combination of references do not specifically teach a positive b*1 value and a negative b*2 value, such values are an obvious result of such optimization.

Claim(s) 1-9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2012/053690 to Jeong, and further in view of US PGPub 2009/0136765 to Maschwitz.
Regarding claims 1-9 and 11, Jeong teaches an insulated glass unit (IGU, 150, 160 of Fig. 1 are insulating elements; p. 3 of translation: “The substrate 100 may also be an inflexible substrate such as a glass substrate…”; p. 5: “The substrate 160 may be formed of glass having a predetermined color…”) characterized by a transmitted IGU color (middle p. 3: “the entire photovoltaic module may be changed to a desired color by appropriately selecting the type, color, and thickness of the back substrate 160 that may be included in addition to the insulating protection layer 150”; p. 4: “the term ‘color’ refers to the color property or color type that is recognized when the spectrum of light reflected or transmitted by the object is visually confirmed in an environment in which sunlight exists”), the IGU comprising
a photovoltaic structure 110/120/130 characterized by a first transmitted color (Table 1, middle p. 5 of translation)
a structure 160 characterized by a second transmitted color (Table 2, p. 6 of translation). 
The transmitted IGU color is characterized in terms of the parameters a* and b*, such as shown in Table 3 and described in the passage spanning p. 6-7 of the translation. These values read on the claimed (a*IGU; b*IGU). The first transmitted color is characterized by values a* and b*, with specific examples shown in Tables 1, 4, and a general range of a* = 5 to 35, b* =45 to 55 (Abstract). These values read on the claimed (a*1; b*1). 
The second transmitted color of the structure 160 also is characterized by values a* and b*, with exemplary values ranging from a*~ -1 to -46, b*~ 0.12 to -35 (Table 2). Further, a skilled artisan would understand that (a*IGU; b*IGU) values of IGUs constructed from a particular photovoltaic structure and a corresponding structure 160 are between the a*, b* values of each of the individual structures (see Table 3, which shows that the combination of the photovoltaic structure having (a*1; b*1) = (22.68, 53.95) with each of the glasses of Table 2 results in an (a*IGU; b*IGU) between the photovoltaic structure and the corresponding glass). 
Jeong’s structure 160 is glass, but not described as a low emissivity structure. Jeong teaches that the IGU of that invention is employed as an architectural unit (top p. 6: “the solar cell according to the embodiment of the present invention can be used as a BIPV module applicable to a window of a building or the like”; top p. 7: “when used as a BIPV module applicable to a window of a building, it can give a user a sense of aesthetics and visual stability at the same time, and it can replace a conventional window because it shows a high transmittance”). Maschwitz teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form a glass structure of an IGU to be a low emissivity structure such as disclosed in that reference in order to save heating and cooling costs when the glass structure is employed as an architectural unit, while retaining durability (¶0003, 0019, 0021).
As such, Maschwitz teaches low emissivity structures having a second transmitted color reading on the claimed (a*2; b*2), with exemplary values as shown in ¶0120, 0129, 0130, 0159; and general values such as a range of a*2 of -10 to 0 and a b*2 of 0 to 4 (¶0164, 0165). The broadest reasonable interpretation of the claim term “complementary” must be inclusive of at least paragraph [0064] of the instant specification. As the a*1 values, which range from 5 to 35 according to Jeong, cannot overlap with the range of a*2 values, which range from -10 to 0 according to some embodiments of Maschwitz, and the b*1 values, which range from 45 to 55 according to Jeong, cannot overlap with the range of b*2 values, which range from 0 to 4 according to particular teachings of Maschwitz, the first transmitted color and the second transmitted color of modified-Jeong are necessarily complementary.
Per claims 2 and 3, modified-Jeong teaches the limitations of claim 1. A skilled artisan would understand from the references that an a*IGU or b*IGU value for an embodiment of modified-Jeong would be between the a*1 and a*2 values or the b*1 and b*2 values. Therefore, for instance, an |a*IGU| value for an embodiment where a*1 = 10 and a*2 = -10 is between 0, inclusive, and 10, exclusive. Such an embodiment fulfills |a*IGU|<|a*1| and |a*IGU|<|a*2|. Similarly, a |b*IGU| value for an embodiment where b*1 = 45 and b*2 = 0 is between 0, exclusive, and 45, exclusive. Such an embodiment fulfills |b*IGU|<|b*1|. In other words, the values of |a*IGU|, |b*IGU|, |a*1|, |a*2|, |b*1|, and  |b*2| taught by the combination of Jeong and Maschwitz overlap the claimed ranges. 
Per claims 4-7, modified-Jeong teaches the limitations of claim 1. According to the combination of references, the value of b*1 is as low as 45, and therefore always positive, and the value of b*2 is as low as zero in some embodiments (see previously cited passages and reasoning). Further, Maschwitz teaches particular examples of the low emissivity structure in which b*2 is negative (¶0129: “b*t (transmissive): monolithic on 1/8” glass)”; ¶0130). Therefore an embodiment of wherein b*1 is positive and b*2 is negative is rendered obvious by the combination of references.
Based on the reasoning and cited passages above, especially since the range of b*1 is exclusive of the range of b*2, the combination of references necessarily teaches that b*2 < b*IGU <b*1.
The parameter b*1 is necessarily greater than 10.
While Maschwitz does not teach examples of b*2 that are less than -10, a skilled artisan would expect a low emissivity structure having b*2 of -6 (¶0120) to possess similar properties to one in which b*2 is less than -10. [A] prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.”. MPEP §2144.05.I.
Per claim 8, modified-Jeong teaches the limitations of claim 1. Based on the cited passages and reasoning above, it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to vary the parameters analogous to a*IGU, b*IGU, a*1, b*1, a*2, and b*2 in order to achieve an insulated glass unit of a desired color. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.). Therefore the claimed relationships between the parameters as recited in claim 8 are obvious results of that optimization.
Per claim 9, modified-Jeong teaches the limitations of claim 1. Based on the cited passages and reasoning above, it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to vary the parameters analogous to b*IGU, b*1, and b*2 in order to achieve an insulated glass unit of a desired color. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.). Therefore the claimed relationships between the parameters as recited in claim 9 are obvious results of that optimization.
Per claim 11, modified-Jeong teaches the limitations of claim 1. The photovoltaic structure comprises a photovoltaic coating 120 disposed on a first lite 100 (p. 3 of translation of Jeong: “The substrate 100 may also be an inflexible substrate such as a glass substrate…”) and the low emissivity structure comprises a low emissivity coating disposed on a second lite (¶0039-0041 of Maschwitz).
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC R SMITH whose telephone number is (571)270-7186. The examiner can normally be reached M-F, 8:30am-5:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC R. SMITH
Primary Examiner
Art Unit 1726



/ERIC R SMITH/               Primary Examiner, Art Unit 1726